 



EXHIBIT 10.41
MEMBER
ETHANOL FUEL MARKETING AGREEMENT
     THIS AGREEMENT, entered into as of this 1st day of January, 2008,
(“Effective Date”) by and between RPMG, Inc., a Minnesota corporation,
hereinafter referred to as “RPMG”); and Red Trail Energy, a North Dakota limited
liability company, hereinafter referred to as “Member”).
     WITNESSETH:
     WHEREAS, RPMG is a Minnesota corporation engaged in the business of
marketing fuel grade ethanol for the members of Renewable Products Marketing
Group, LLC (“LLC”) and others, and
     WHEREAS, Member operates a plant in Richardton, ND for the production of
ethanol (the “Facility”), and is a member of LLC, and
     WHEREAS, as a condition to its membership in RPMG, Member has agreed to
market all of the fuel grade ethanol produced, by Member at the Facility through
RPMG and RPMG has agreed to market such ethanol production; and
     WHEREAS, the parties desire to enter into this Agreement, for purposes of
setting out the terms and conditions of the marketing arrangement;
     NOW THEREFORE, in consideration of the mutual covenants and promises herein
contained, the parties hereto agree as follows:
     1.  Exclusive Marketing Representative. RPMG shall, subject to the terms
and conditions of this Agreement, be the sole marketing representative for the
entire fuel grade ethanol production of Member at the Facility during the term
of this Agreement.
     2. Ethanol Specifications. All of the ethanol produced by Member at the
Facility for marketing by RPMG will, when delivered to a common carrier by
Member, be fuel grade ethanol at least 200 proof (denatured), and conform to the
specifications described in A.S.T.M. 4806 and such other specifications thai may
be, from time to time, promulgated by the industry for E-Grade denatured, fuel
ethanol (herein referred to as “fuel grade ethanol” or “ethanol”).
     3. Marketing Pool. RPMG shall have the exclusive right to market all the
fuel grade ethanol produced by Member at the Facility during the term of this
Agreement. The ethanol will be marketed on a “pooled” basis with other producers
under contract with RPMG, and RPMG shall use commercially reasonable efforts to
market all such fuel grade ethanol on a pooled basis.
     4.  Risk of Loss. RPMG shall be responsible for and shall bear the risk of
loss of (subject to the terms of this Agreement) all ethanol marketed for Member
by RPMG from the time the product crosses the loading flange at the Facility in
either a railcar and/or tank truck.
 

*   insert any exceptions i.e. alcohol sold for human consumption, limited sale
of E85.

1



--------------------------------------------------------------------------------



 



     5. Specific Marketing Tasks. RPMG shall be responsible for and shall have
complete discretion in the marketing., sale and delivery of all fuel grade
ethanol produced by the Facility during the term of this Agreement, including,
but not limited to:

  •   Scheduling sufficient railcar, tank trucks and other transport;     •  
Negotiating the rates and tariffs to be charged for delivery of production to
the customer;     •   Promoting and advertising the sale of ethanol;     •  
Tracking delivery;     •   Negotiation of all purchase agreements with consumers
and any complaints in connection therewith; and     •   Accounting for all sales
and related expenses and collection of accounts, including any legal collection
procedures as may be necessary.

     6. Negotiation of Ethanol Price. RPMG will use commercially reasonable
efforts to obtain the best price for all ethanol sold by it subject to the terms
of this Agreement, but shall have complete discretion to fix the price, terms
and conditions of the sale of Member’s ethanol production.
     7. Ethanol Marketing Under Pooling Arrangement. RPMG shall market the
ethanol production of Member under the pooling arrangement maintained by RPMG
for LLC members and other contracting producers. Under such pooling arrangement,
RPMG will market the aggregate production of all LLC members and other
contracting non-member producers to customers. Member shall furnish estimates of
production to RPMG as hereinafter provided and based on such estimates and the
estimated production of all other pool participants, RPMG shall contract for the
sale of such estimated production. Determination of Member’s share of revenue
and payment of the ethanol selling price to Member shall be made by RPMG as
follows:
     (a) The Estimated Pooled Netback. RPMG initially shall pay Member an
Estimated Pooled Netback on a weekly basis. For purposes of this Agreement, the
Estimated Pooled Netback will be calculated and paid as follows:
     (i) The Estimated Gross Ethanol Selling Price. Each calendar month, RPMG
shall estimate (in good faith) the delivered ethanol selling price per gallon of
all ethanol that RPMG has committed to sell to its customers through operation
of the ethanol pool. This amount will hereinafter be referred to as the
“Estimated Gross Ethanol Selling Price.”
     (ii) The Deduction for Estimated Direct Ethanol Distribution Expense. In
the same manner, RPMG shall estimate (in good faith) all distribution expenses
directly incurred in connection with distributing the ethanol sold under this
Agreement for the account of each pool participant (the “Estimated Direct
Ethanol Distribution Expense”). The Estimated Direct Ethanol Distribution
Expense will include, but not necessarily be limited to, all of RPMG’
transportation costs, terminal shrinkage, rail car costs,, throughput costs,
storage costs, demurrage, inventory costs, insurance, collection costs, working
capital costs, hedging costs, the management fee fixed from time to time by the
Board of

2



--------------------------------------------------------------------------------



 



Directors of Renewable Products Marketing Group, LLC, and other distribution
costs directly incurred in connection with distributing the ethanol sold for the
account of each pool participant.
     (iii) The Estimated Pooled Netback . The difference between the Estimated
Gross Ethanol Selling Price and the Estimated Direct Ethanol Distribution
Expense shall be the Estimated Pooled Netback.
     (iv) Payment of Estimated Pooled Netback. RPMG, on a weekly basis, will
calculate and pay Member on a net 10-day basis an amount equal to the Estimated
Pooled Netback for the preceding week multiplied by the number of gallons of
ethanol delivered by Member to RPMG for the period.
     (b) The Actual Pooled Netback.
     (i) Calculation of Actual Pooled Netback. At the end of each calendar
month, promptly after the information necessary to calculate the Actual Pooled
Netback becomes available, RPMG will calculate the Actual Pooled Netback for the
preceding month. RPMG shall use the same methodology that is used to calculate
the Estimated Pooled Netback except that the calculation shall be based on the
actual gross ethanol selling price for all pooled ethanol sold during the month
and the actual direct distribution expense incurred by RPMG during the period.
For purposes of this calculation the actual direct distribution expense
attributable to Member shall include any demurrage charges incurred by RPMG for
rail cars located at Member’s Facility.
     (ii) Reconciliation of Estimated and Actual Netback. Within fifteen days
after the end of each month, RPMG shall furnish to Member a reconciliation of
the Estimated Pooled Netback to the Actual Pooled Netback for the preceding
month. If the Estimated Pooled Netback paid to Member exceeded the Actual Pooled
Netback, Member will refund to RPMG the overpayment within ten (10) days after
receipt of the reconciliation. On the other hand, if the Estimated Pooled
Netback paid was less than the Actual Pooled Netback owed to Member, then RPMG
will pay Member the additional amount owed to Member within ten (10) days after
the completion of the reconciliation. In lieu of Member directly refunding any
amounts to RPMG by separate payment, and RPMG directly refunding any amounts to
Member by separate payment, under this Section 7 the parties may offset or apply
the such amounts to subsequent payments.
     (c) Audit. Within ninety (90) days following the end of RPMG’ fiscal year
end, Member shall have the right to inspect the books and records of RPMG for
the purpose of auditing calculations of the Actual Pooled Netback Ethanol
Selling Price for the preceding year. Member shall give written notice to RPMG
of its desire to conduct an audit and RPMG shall provide reasonable access to
all financial information necessary to complete such audit. The audit shall be
conducted by an accounting firm agreeable to both parties and shall be completed
within 45 days after the completion of RPMG’ annual audit, but no later than
150 days following RPMG’ fiscal year. The cost of the audit shall

3



--------------------------------------------------------------------------------



 



be the responsibility of Member unless the auditor determines that RPMG
underpaid Member by more than 3% for the period audited, in which case RPMG
shall pay the cost of the audit. If the auditor determines that RPMG underpaid
Member, RPMG shall promptly pay such underpayment to Member and if the auditor
determines that RPMG overpaid Member, Member shall promptly pay the overpayment
to RPMG. The determination of the auditor shall be final and binding on both
parties. If Member fails to exercise its right to audit as provided in this
Section 8(c) for any year, it shall be deemed to have waived any claim to
dispute the Actual Netback Ethanol Selling Price for such year.
     8. Estimated 12-Month Volume. As of the Effective Date Member will provide
RPMG with Member’s best estimate of its anticipated monthly ethanol production
for the next twelve (12) months to assist RPMG in developing appropriate
marketing strategies for the ethanol to be produced by Member.
     9. Updated Monthly Volume Estimates. On or before the first day of each
month, after the Effective Date, Member will provide RPMG with its updated best
estimate of Member’s anticipated monthly ethanol production for each of the next
twelve (12) months, so that RPMG will have rolling ethanol production estimates
from Member for each of the next twelve (12) months during the entire time that
this Agreement is in effect. RPMG shall be entitled to rely upon such estimates
in marketing and selling the pooled ethanol production of all pool participants.
From time to time RPMG may enter into forward contracts to sell estimated pooled
production beyond the 12-month period covered by the estimated production of
Member. Any such commitment will be based on market conditions and projected
pooled production based on ail pool participants estimated and historical
production, Member acknowledges that such commitments are in the best interest
of pool participants and RPMG may rely on Member’s continued production beyond
the 12 month estimates for such purpose. RPMG shall provide Member with a
schedule of committed pooled production at least monthly.
     10. Obligation to Deliver after Termination. Notwithstanding termination of
this Agreement, Member shall be obligated to deliver to RPMG for marketing by
RPMG in accordance with, this Agreement, the estimated production of Member for
the twelve (12) months following termination of this Agreement and Member’s
percentage of any committed pooled production beyond such twelve (12) month
period based upon Member’s average monthly percentage contribution to the total
pooled production for the preceding 12 months.
     11. Ethanol Shortage/Open Market Purchase. If Member is unable to deliver
its estimated monthly ethanol production and if as a consequence of the
non-delivery and in order to meet its sale obligations to third parties, RPMG is
required to purchase ethanol in the
marketplace, RPMG may purchase ethanol in the marketplace at such reasonable
price and in such reasonable quantity as is required to meet its delivery
obligations; provided, however, that prior to making such purchases RPMG shall
communicate the terms and conditions of such purchases to Member and Member
shall have the right to meet such terms and conditions. If Member is unable or
unwilling to deliver the required ethanol on such terms and conditions, RPMG may
complete the purchase. If it does so, and as a result thereof incurs a financial
loss, Member will reimburse RPMG for any such loss or RPMG may elect to set off
such financial loss against future payments to Member over a period not to
exceed twenty four (24) months.

4



--------------------------------------------------------------------------------



 



     12. Accounts Receivable/Rail Car Leases/Termination of Contract. RPMG will
lease railcars to be used by Member and all lease costs will be included in the
calculation of Direct Ethanol Distribution Expense. If this Agreement is
terminated for any reason the lease for the railcars leased by RPMG for the
transport of Member’s ethanol shall be assigned to Member. In such case Member
shall assume the lease and shall be obligated to the terms and conditions of
said lease. RPMG shall provide Member the opportunity to review and approve the
terms and conditions of any such railcar lease as well as the terms and
conditions of any amendments or modifications to any such railcar lease before
RPMG first executes the same. The parties understand that the assignment of the
lease is subject to the approval of the lessor of the railcars. If the lessor
refuses to consent to the assignment, Member shall indemnify and hold harmless
RPMG for any future claim, liability or expenses with respect to such leases
from and after the date of assignment.
     13. No “Take or Pay”. The parties agree that this is not a “take or pay
contract” and that RPMG’ liability is limited to payment for ethanol delivered
by Member pursuant to this Agreement.
     14. Term. The term of this Agreement shall commence on the Effective Date
and shall continue so long as Member remains a member of LLC.
     15. Termination. This Agreement may be terminated under the circumstances
set out below.
     (a) Termination of Membership. This Agreement shall automatically terminate
when Member ceases to be a Member of LLC.
     (b) Termination for Intentional Misconduct. If either party engages in
intentional misconduct reasonably likely to result in significant adverse
consequences to the other party, the party harmed or likely to be harmed by the
intentional misconduct may terminate this Agreement immediately, upon written
notice to the party engaging in the intentional misconduct.
     (c) Termination for Uncured Breach. If one of the parties breaches the
terms of this Agreement, the other party may give the breaching party a notice
in writing which specifically sets out the nature and extent of the breach, and
the steps that must be taken to cure the breach. After receiving the written
notice, the breaching party will then have thirty (30) days to cure the breach,
if the breach does not involve a failure to market and distribute ethanol as
required by this Agreement. If the breach involves a failure to market and
distribute ethanol as required by this Agreement, then the breaching party will
have five (5) days after receiving the written notice to cure the breach. If the
breaching party does not cure any breach within the applicable cure period, then
the non-breaching party will have the right to terminate this Agreement
immediately.
     (d) Member Insolvency, etc. RPMG may terminate this Agreement if Member
becomes insolvent, has a receiver appointed over its business or assets and such
receiver is not discharged within 30 days, files a petition in bankruptcy or has
a petition

5



--------------------------------------------------------------------------------



 



in bankruptcy filed against it which, in either case, is not dismissed within
30 days, or ceases to produce ethanol for 30 days or more.
     (e) Termination by Mutual Written Agreement. This Agreement may also be
terminated upon any terms and under any conditions which are mutually agreed
upon in writing by the parties.
     16. Licenses and Permits; Records. Member at all times shall have and
maintain all of the licenses and permits necessary to construct and operate the
Facility. Member shall comply with all laws, regulations, rules and requirements
of governmental authorities, including but not limited to the Renewable Fuels
Standard of RINS reporting. In addition, Member shall establish record keeping
and reporting systems compatible with the RPMG load out reporting system,
currently ETS and AccuLoad III.
     17. Good and Marketable Title. Member represents that it will have good and
marketable title to all of the ethanol marketed for it by RPMG and that said
ethanol will be free and clear of all liens and encumbrances.
     18. Subordination. In order to satisfy the payment obligations in Section 7
of this Agreement, RPMG may be required to obtain working capital from financing
resources. Member agrees and acknowledges that the payment terms in this
Agreement are a benefit to Member and agrees that it will subordinate its right
to payment hereunder to the rights of any lender providing working capital to
RPMG, provided that all Members of RPMG are required to agree to such
subordination. Member shall execute such subordination agreement and other
documents as may be necessary to evidence this undertaking.
     19. Independent Contractor. Nothing contained in this Agreement will make
RPMG the agent of Member for any purpose whatsoever. RPMG and its employees
shall be deemed to be independent contractors with full control over the manner
and method of performance of the services they will be providing on behalf of
Member under this Agreement.
     20. Samples. Member will take and retain for a minimum of 60 days at least
2 samples of product per day at the point of delivery. At the request of RPMG,
Member agrees to provide RPMG with samples of its ethanol produced at the
Facility so that it may be tested for product quality on a regular basis.
     21. Insurance. During the entire term of this Agreement, Member will
maintain insurance coverage. At a minimum, Member’s insurance coverage must
include:
     (a) Commercial general product and public liability insurance, with
liability limits of at least $5 million in the aggregate;
     (b) Property and casualty insurance adequately insuring its production
facilities and its other assets against theft, damage and destruction on a
replacement cost basis;
     (c) Workers’ compensation insurance to the extent required by law; and

6



--------------------------------------------------------------------------------



 



     (d) RPMG shall be added as an additional insured under the commercial
general product and public liability insurance policy and the property and
casualty insurance policy.
     Member will not change its insurance coverage during the term of this
Agreement if such change results in a failure to maintain the minimums set out
above, and the policies shall provide that they may not be cancelled or
terminated without at least 30 days prior written notice to RPMG.
     22. Indemnification and Hold Harmless — Member. If a third party makes a
claim against RPMG or any person or organization related to it as the result of
the actions or omissions of Member or any person or organization related to
Member including, but not limited to, claims relating to the quality of ethanol
produced by Member or the performance of its obligations under this Agreement,
Member shall indemnify RPMG and its related persons and organizations and hold
them harmless from any liabilities, damages, costs and/or expenses, including
costs of litigation and reasonable attorneys fees which they incur as a result
of any such claims.
     23. Indemnification and Hold Harmless — RPMG. The indemnification
obligations of the parties under this Agreement will be mutual and RPMG,
therefore, makes the same commitment to indemnify Member and its related persons
or organizations to the extent any claim is made against Member or its related
person arising out of any action or omission of RPMG.
     24. Survival of Terms/Dispute Resolution. All representations, warranties
and agreements made in connection with this Agreement will survive the
termination of this Agreement. The parties will, therefore, be able to pursue
claims related to those representations, warranties and agreements after the
termination of this Agreement, unless those claims are barred by the applicable
statute of limitations. Similarly, any claims that the parties have against each
other that arise out of actions or omissions that take place while this
Agreement is in effect will survive the termination of this Agreement. This
means that the parties may pursue those claims even after the termination of
this Agreement, unless applicable statutes of limitation bar those claims. The
parties agree that should a dispute between them arise in connection with this
Agreement, the parties will complete, in good faith, attempt to mediate the
dispute prior to the filing of any action in any court. Such mediation session
shall occur at a place that is mutually agreeable, and shall be conducted by a
mediator to be selected by mutual agreement of the parties.
     25. Choice of Law. This Agreement shall be governed by, interpreted under
and enforced in accordance with Minnesota law, without regard to conflicts of
law principles.
     26. Assignment. Neither party may assign its rights or obligations under
this Agreement without the written consent of the other party, which consent
will not be unreasonably withheld. Member shall be entitled to grant a security
intent in its rights under this Agreement solely for financing purposes.
     27. Entire Agreement. This Agreement constitutes the entire agreement
between the parties covering everything agreed upon or understood in the
transaction and supersedes any

7



--------------------------------------------------------------------------------



 



other preexisting Agreement between the parties with respect to the same subject
matter. There are no oral promises, conditions, representations, understandings,
interpretations, or terms of any kind as conditions or inducements to the
execution hereof or in effect between the parties, except as expressed in this
Agreement. No change or addition shall be made to this Agreement except by a
written document signed by all parties hereto.
     28. Execution of Counterparts. This Agreement may be executed by the
parties on any number of separate counterparts, and by each party on separate
counterparts, each of such counterparts being deemed by the parties to be an
original instrument; and all of such counterparts, taken together, shall be
deemed to constitute one and the same instrument.
     29. Duplicate Counterpart Includes Facsimile. The parties specifically
agree and acknowledge that a duplicate hereof shall include, but not be limited
to, a counterpart produced by virtue of a facsimile (“fax”) machine.
     30. Binding Effect. This Agreement shall be binding upon, and shall inure
to the benefit of, the parties hereto and there respective heirs, personal
representatives, successors and assigns.
     31. Confidential Information. The parties acknowledge that they will be
exchanging information about their businesses under this Agreement which is
confidential and proprietary, and the parties agree to handle that confidential
and proprietary information in the manner described in this Section 23.
     (a) Definition of Confidential Information. For purposes of this Agreement,
the term “Confidential Information” will mean information related to the
business operations of Member or RPMG that meets all of the following criteria:
     (i) The information must not be generally known to the public and must not
be a part of the public domain;
     (ii) The information must belong to the party claiming it is confidential
and must be in that party’s possession;
     (iii) The information must have been protected and safeguarded by the party
claiming it is confidential by measures that were reasonable under the
circumstances before the information was disclosed to the other party’
     (iv) Written information must be clearly designated in writing as
“Confidential Information” by the party claiming it is confidential before it is
disclosed to the other party, except that all information about costs and prices
will always be considered Confidential Information under this Agreement without
the need for specifically designating it as such; and
     (v) Verbal Confidential Information which is disclosed to the other party
must be summarized in writing, designated in writing as “Confidential
Information’’ and transmitted to the other party within ten (10) days of the
verbal disclosure.

8



--------------------------------------------------------------------------------



 



     (b) Limitations on the Use of Confidential Information. Each party agrees
that it will not use any Confidential Information thai it obtains about the
other party for any purpose other than to perform its obligations under this
Agreement.
     (c) The Duty not to Disclose Confidential Information. The parties agree
that they will not disclose any Confidential information about each other to any
person or organization, other than their respective legal counsel and
accountants, without first getting written consent to do so from the other
party. Notwithstanding the foregoing, if a party or anyone to whom such party
transmits Confidential Information in accordance with this Agreement is
requested or required (by deposition, interrogatories, requests for information
or documents in legal proceedings, subpoenas, civil investigative demand or
similar process, SEC filings or administrative proceedings) in connection with
any proceeding, to disclose any Confidential Information, such party will give
the disclosing party prompt written notice of such request or requirement so
that the disclosing party may seek an appropriate protective order or other
remedy and/or waive compliance with the provisions of this Agreement, and the
receiving party will cooperate with the disclosing party to obtain such
protective order. The fees and costs of obtaining such protective order,
including payment of reasonable attorney’s fees, shall be paid for by the
disclosing party. If such protective order or other remedy is not obtained or
the disclosing party waives compliance with the relevant provisions of this
Agreement, the receiving party (or such other persons to whom such request is
directed) will furnish only that portion of the Confidential Information which,
in the opinion of legal counsel, is legally required to be disclosed, and upon
the disclosing party’s request, use commercially reasonable efforts to obtain
assurances that the confidential treatment will be accorded to such information.
This will be the case both while this Agreement is in effect and for a period of
five (5) years after it has been terminated.
     (d) The Duty to Notify the Other Party in Cases of Improper Use or
Disclosure. Each party agrees to immediately notify the other party if either
party becomes aware of any improper use of or any improper disclosure of the
Confidential information of the other party at any time while this Agreement is
in effect, and for a period of five (5) years after it has been terminated.
     (e) Protection of the Confidential Information. Each party agrees to
develop effective procedures for protecting the Confidential Information that it
obtains from the other party, and to implement those procedures with the same
degree of care that it uses in protecting its own Confidential Information.
     (f) Return of the Confidential Information. Immediately upon the
termination of this Agreement, each party agrees to return to the other party
all of the other party’s Confidential Information that is in its possession or
under its control.
     32. Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be considered delivered in all respects
when it has been delivered by hand or mailed by first class mail postage
prepaid, addressed as follows:

9



--------------------------------------------------------------------------------



 



TO:   RPMG, Inc.
809 East Main Street, Suite 2
Belle Plaine, MN 56011

With a copy to:
TO:     Member
With a copy to:

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have set their hands the day and
year first written above.

            RPMG, INC.
      By:   /s/ Randy Hahn       Its   CEO               Member
      By:   /s/ Mick J. Miller       Its:   PRESIDENT & CEO            

11